


EXHIBIT 10.2


INTELLECTUAL PROPERTY SECURITY AGREEMENT
 


This Intellectual Property Security Agreement is entered into as of March 18,
2010 by and between SILICON VALLEY BANK (“Bank”) and WIRELESS RONIN
TECHNOLOGIES, INC. (“Grantor”).
 


RECITALS


A.           Bank has agreed to make certain advances of money and to extend
certain financial accommodation to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and between Bank
and Grantor dated as of the date hereof (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement).  Bank is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in certain Copyrights, Trademarks, Patents,
and Mask Works (as each term is described below) to secure the obligations of
Grantor under the Loan Agreement.
 
B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Bank a security interest in all of Grantor's right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:
 
AGREEMENT
 
To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Bank a security interest in all of Grantor’s right, title and interest in, to
and under its intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:
 
1.           Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);
 
2.           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;
 
 
 

--------------------------------------------------------------------------------

 
3.           Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;
 
4.           All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);
 
5.           Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);
 
       6.           All mask works or similar rights available for the
protection of semiconductor chips, now owned or hereafter acquired, including,
without limitation those set forth on Exhibit D attached hereto (collectively,
the “Mask Works”);
 
7.           Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
8.           All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;
 
9.           All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and
 
10.           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
 
This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement.  The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity.  Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.
 


[Signature page follows.]



 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed as a sealed instrument under the laws of the State
of Illinois, by its officers thereunto duly authorized as of the first date
written above.
 

 
 

   GRANTOR:      Address of Grantor:              WIRELESS RONIN TECHNOLOGIES,
INC.      5929 Baker Road, Suite 475  By: /s/ Darin McAreavey  Attn: Mr. Darin
McAreavey  Name: Darin McAreavey  Fax: (952) 974-7887  Title: CFO  E-mail:
dmcareavey@wirelessronin.com          BANK:      Address of Bank:         
 SILICON VALLEY BANK      380 Interlocken Crescent, Suite 600  By: /s/ Adam
Glick  Broomfield, Colorado 80021  Name: Adam Glick  Attn: Mr. Adam Glick
 Title: Relationship Manager  Fax: (303) 469-9088    E-mail: aglick@svb.com  

 
                                             
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Copyrights




None

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Patents




Country
Description
Registration/
Application
Number
Registration/
Application
Date
United States
Digital Signage Redundancy
12/037,804
2/26/2008
Canada
Digital Signage Redundancy
2629946
4/25/2008
United States
Animation Framework
12/390,881
2/23/2009
United States
Animation Framework
61/031,620
2/26/2008
United States
Universal Template Generator
12,390,869
2/23/2009
United States
Universal Template Generator
61/031,627
2/26/2008
United States
Video Display for use in Selected Rooms of a Site
10/945,042
9/20/2004
United States
Dynamic Table Signage System and Process
10/945,238
9/20/2004
United States
Image Data Distribution System and Processes
10/683,573
10/10/2003
United States
Wireless Internet Communicator
D463,420
9/24/2002
                               


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Trademarks




Country
Description
Registration/
Application
Number
Registration/
Application
Date
United States
Communicating at Life Speed
3,486,425
8/12/2008
Canada
Communicating at Life Speed
744472
7/31/2009
European Union
Communicating at Life Speed
5486411
10/31/2007
United States
McGill
77,262,113
8/22/2007
European Union
Ronin Cast
3760642
7/6/2005
United States
Ronin Cast
3,090,983
5/9/2006
United States
Ronin Digital
77,262,123
8/22/2007
United States
Ronincast
3,590,899
3/17/2009
Canada
Ronincast
TMA721167
8/18/2008
European Union
Ronincast
5269436
8/1/2007
United States
Ronincast
3,353,922
12/11/2007
Canada
Ronincast
1356987
7/24/2007
European Union
Ronincast
6131502
7/8/2008
United States
Ronincast
3,558,113
1/6/2009
United States
Wireless Ronin
2,784,645
11/18/2003
United States
Wireless Ronin
3,689,055
9/29/2009
Canada
WR
1384489
2/22/2008


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Mask Works




None

